Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 1/20/21 have been entered. Claims 1-9 and 11-13 are currently pending and active. Claim 10 stands withdrawn as a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-13 in the reply filed on 1/20/21 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2008/0220274).
Regarding claims 1-4 and 11, Cohen teaches an acrylic/olefin laminate (Cohen para 1, 18) where the laminate comprises, in order, a first layer (layer I) of an impact-modified acrylic (composition A) (Cohen para 10, 13), a second tie layer (layer II) of an olefin-acrylic copolymer (composition B, a modified polyolefin) (Cohen para 11, 14, 25), and finally, a thermoplastic polyolefin (resin) substrate (Cohen para 15, 27). The impact modifier of the first layer comprises rubber acrylic core-shell particles (Cohen para 22). Finally, as Cohen does not teach the presence of any halogens in the olefin-acrylic tie layer, it stands that the halogen content of the olefin-acrylic tie layer would be less than 10%.
Regarding claim 6, Cohen teaches an acrylic/olefin laminate as above for claim 1. Cohen further illustrates that the total film thickness is about 5 mil (~127 µm) (Cohen para 37-38) and thus has a thickness greater than 10 µm and less than 500 µm. 
Regarding claim 12, Cohen teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that the resultant laminate has improved abrasion and chemical resistance (Cohen para 8) and may thus be considered a ‘protective’ film.
Regarding claim 13, Cohen teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that the resultant laminate may be applied to additional substrates (Cohen para 30) and thus may be considered an ‘overlay’ film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as above for claim 1, and further in view of Hagihara et al. (WO 2015/098647, with US 20160329522 as the English-language equivalent).
Regarding claim 5, Cohen teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that that the olefin-acrylate copolymer of the tie layer may contain additives (Cohen para 25).
Cohen is silent with respect to the additives present including tackifiers.
Cohen and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches including a tackifier (Hagihara para 96) in an olefin resin layer(s) (Hagihara para 58-59) so as to be able to obtain a sheet-like layer with excellent adhesion. It would be obvious to one of ordinary skill in the art to modify the olefin-acrylate tie layer of Cohen to include a tackifier additive as taught by Hagihara to improve the ability to obtain a sheet-like layer with excellent adhesion.
Regarding claim 7, Cohen teaches an acrylic/olefin laminate as above for claim 1. Cohen further teaches that that the olefin-acrylate copolymer of the tie layer may contain additives (Cohen para 25).
While Cohen contemplates the laminate being or having ‘clear’ layer(s), Cohen is silent with respect to the specific light transmittance at 370 nm being 1% or less.
Cohen and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches including ultraviolet absorbers (Hagihara para 39-40) in olefin resin layer(s) (Hagihara para 58-59) such that the transmittance at 370 nm becomes 1% or less thus allowing for sufficient absorption of ultraviolet light and improving light resistance and resistance to deterioration from UV light (Hagihara para 39-40). It would be obvious to one of ordinary skill in the art to modify the olefin-acrylate tie layer of Cohen to include an ultraviolet absorbent such that the absorption at 370 nm is less than 1% as taught by 
Regarding claim 8, Cohen teaches an acrylic/olefin laminate as above for claim 1.
While Cohen contemplates the laminate being or having ‘clear’ layer(s), Cohen is silent with respect to the total light transmittance being 90% or more.
Cohen and Hagihara are related in the field of multi-layer films comprising (meth)acrylic polymers and/or olefin polymers. Hagihara teaches that an acrylic and/or olefin polymer layer (Hagihara para 51) should have a total light transmittance at 420 nm of 90% or more) to achieve excellent colorlessness and transparency (Hagihara para 39, 42). It would be obvious to one of ordinary skill in the art to have the ‘clarity’ of the laminate of Cohen reach 90% or greater at 420 nm as taught by Hagihara because this would provide the olefin-acrylic layer of Cohen with an acrylic/olefin layer with excellent colorlessness and transparency.
Regarding claim 9, Cohen in view of Hagihara teaches an acrylic and olefin-acrylic laminate with the claimed layer compounds, structures, thicknesses, and properties as above. It would therefore be expected that Cohen in view of Hagihara would have substantially the same tensile modulus as claimed. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        2/27/21